Citation Nr: 0901678	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran has service from May 1951 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
tinnitus.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in Oakland, 
California.  A transcript of the hearing has been associated 
with the claims file. 


FINDING OF FACT

The veteran's current tinnitus first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In January 2005, before the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A December 2007 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded VA audiological evaluations in 
February 2005 and March 2007, and a specific opinion as to 
his claim was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.          §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within one year following active service.  The veteran's 
tinnitus, however, is not a disability for which service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.          §§ 
3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The veteran asserts that his tinnitus is related to his 
period of active service.  The veteran, in his June 2006 
Substantive Appeal, stated that the ringing in his ears that 
he experiences continues to this date, and after his years of 
exposure to jet engine noise, it has to be service connected.  
At the time of his November 2008 hearing before the Board, 
the veteran reported that he used hearing protection 
intermittently throughout his period of service.  The veteran 
reported that he noticed tinnitus in 1960, and that he 
informed the examiner that he had tinnitus at the time of his 
physical examination conducted for the purpose of separation 
from service.  

Report of Medical Examination, dated in March 1955, and 
conducted for the purpose of separation and re-entry into 
service, indicates that no abnormality to the ears, including 
eardrums, was noted.  

Report of Medical Examination, dated in January 1960, and 
conducted for the purpose of Flying Class III, indicates that 
no abnormality to the ears, including eardrums, was noted.  
Report of Medical History, dated at that time, and completed 
by the veteran, indicates trouble with the ear, nose, or 
throat.  Further clarification indicates a history of strep 
throat.  

Reports of Medical Examinations, dated in October 1960, 
November 1962, December 1962, December 1963, October 1964, 
January 1967, January 1968, March 1969, September 1965, 
September 1970, and October 1972, conducted as annual 
examinations for flying, indicate that no abnormality to the 
ears, including eardrums, was noted.  Report of Medical 
History, dated in September 1970, and completed by the 
veteran, indicates trouble with the ear, nose, or throat.  

Records of Hearing Conservation Data dated in February 1956 
and July 1963 are silent for tinnitus, specifically.  Two 
additional undated records of Hearing Conservation Data are 
also silent for tinnitus.  

Report of Medical Examination, dated in April 1978, and 
conducted for the purpose of retirement from service, 
indicates that no abnormality to the ears, including 
eardrums, was noted.  Report of Medical History, dated at 
that time, and completed by the veteran, indicates trouble 
with the ear, nose, or throat.

While the veteran's service treatment records indicate 
significant medical care, his service treatment records are 
silent for any complaint, treatment, or diagnosis of tinnitus 
in service.  Thus, there is no record of tinnitus during the 
veteran's period of service.  

The veteran's post-service private treatment records dated 
from September 1983 to August 2006 are significant for 
treatment of general health care issues.  However, there is 
no evidence of complaint, treatment, or diagnosis of 
tinnitus.  

VA treatment records dated in November 2004, immediately 
prior to the date of the veteran's claim of entitlement to 
service connection for tinnitus, indicate that the veteran 
appeared to establish care.  Significantly, there is no 
indication that the veteran complained of, or was treated for 
or diagnosed with, tinnitus.  

VA treatment records dated in March 2005 indicate that the 
veteran complained of a ringing in the ears.  

On VA audiological evaluation dated in February 2005, the 
audiologist reported that the veteran had tinnitus, 
bilateral, periodic, moderate, and of a high-frequency tone, 
beginning five years prior.  The audiologist reported that 
the veteran had occupational noise exposure to include 
reciprocating engines and jet engines.  Based upon the case 
history and the date of onset of tinnitus, the audiologist 
opined that the veteran's current tinnitus was normally 
occurring and not due to his period of service. 

On VA audiological evaluation dated in March 2007, the 
veteran reported that tinnitus was his biggest problem.  The 
veteran reported that his tinnitus had increased in volume 
and changed to a low-frequency tone, as well as a high-
frequency tone, over the past year.  The audiologist reported 
that the veteran had recurrent, non-constant, tinnitus in the 
right ear, beginning five years prior and more bothersome at 
night.  The audiologist reported that the veteran was exposed 
to flight line noise in the military and was taken off active 
duty for 30 days subsequent to a physical examination and 
audiogram indicating noise exposure.  The audiologist 
reported that the veteran used earmuff protection in the 
1950's and dual ear protection in the 1960's.  The veteran 
reported moderate, non-extensive noise exposure in his civil 
occupation as an aircraft inspector, and denied any 
recreational noise exposure.  An opinion at the etiology, or 
a possible relationship between the veteran's current 
tinnitus and his period of service, was not given.

Record of VA ear, nose, and throat consultation, dated in 
April 2007, indicates that the veteran reported bilateral 
tinnitus, high-pitched, constant, and pulsatile on the right 
for the past three years.  The veteran reported a history of 
noise exposure.  Subsequent to physical examination of the 
veteran's ears, to include eardrums, the physician stated 
that there was no objective tinnitus.  

The first clinical evidence demonstrating tinnitus is dated 
in February 2005, at the time of the VA audiological 
evaluation conducted in an effort to develop the veteran's 
claim of entitlement to service connection for tinnitus.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the veteran's period of service and his tinnitus, 
service connection for same is not warranted.
The Board has considered the veteran's assertions that his 
tinnitus is related to his service, specifically exposure to 
noise while serving as an aircraft mechanic.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, to the extent that the veteran ascribes his 
tinnitus to exposure to noise in service and not to any other 
etiology, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the veteran's tinnitus began in service.  
Service connection is not warranted on a presumptive basis 
because the veteran's tinnitus is not a condition for which 
presumptive service connection may be granted.

Additionally, service connection is not warranted on a direct 
basis.  In this case there was no complaint, treatment, or 
diagnosis of tinnitus shown during service, and no record of 
any continuous symptoms from the time of the veteran's 
separation from service onward.  Rather, the record 
establishes that approximately 27 years after separation from 
service, the veteran has been diagnosed with tinnitus.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim).  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  



As the preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


